A statute (L. 1928, ch. 647, amending General Municipal Law, Consol. Laws, ch. 24) authorizes the cities of this State to establish, construct, equip, maintain and operate airports or landing fields for aeroplanes and other aircraft. The local legislative body may regulate the use and establish fees or charges.
The city of Utica, acting under this statute, has contracted to buy 295 acres of land to be used as an airport, and has authorized its officers to issue its corporate bonds in the sum of $120,000 to pay the purchase price. *Page 438 
The Constitution of New York (Article VIII, § 10) provides that no city shall be allowed to incur any indebtedness except for city purposes.
Plaintiff argues that the acquisition of an airport or landing field is not a city purpose, even if a public one, and that the bonds, if issued, will be void.
We think the purpose to be served is both public and municipal.
A city acts for city purposes when it builds a dock or a bridge or a street or a subway (Sun P.  P. Assn. v. Mayor, 152 N.Y. 257). Its purpose is not different when it builds an airport (City of Wichita v. Clapp, 125 Kans. 100). Aviation is today an established method of transportation. The future, even the near future, will make it still more general. The city that is without the foresight to build the ports for the new traffic may soon be left behind in the race of competition. Chalcedon was called the city of the blind, because its founders rejected the nobler site of Byzantium lying at their feet. The need for vision of the future in the governance of cities has not lessened with the years. The dweller within the gates, even more than the stranger from afar, will pay the price of blindness.
The judgment should be affirmed, with costs.
POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment affirmed. *Page 439